          Case 5:17-cv-00262-JM Document 97 Filed 09/13/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

DEVERICK SCOTT                                                         PLAINTIFF

V.                                   NO. 5:17CV00262-JM

FLOYD MCHAN                                                            DEFENDANT


                                          JUDGMENT

       For the reasons stated on the record on this date, judgment is entered in favor of the

Defendant. The clerk is directed to close the case.

       So adjudged this 13th day of September, 2021.



                                                       _________________________________
                                                       James M. Moody, Jr.
                                                       United States District Judge
